Title: Petition of Joseph Miller to the Virginia General Assembly, [presented 15 December 1815]
From: Miller, Joseph,Jefferson, Thomas
To: Virginia General Assembly


          
              presented 15 Dec. 1815
          
          To the General assembly of Virginia the Commonwealth of Virginia the petition of Joseph Miller of the borough of Norfolk in the sd commonwealth humbly sheweth
          That Frances Reed, mother of your Petitioner, having had issue by a former marriage Anne and Thomas Reed, intermarried with John Miller, father of your petitioner, and had issue Elizabeth, Aldersea, and Daniel Miller: that the said John and Frances Miller emigrated in the year 1775 to the Maryland, and established themselves at the town of Chester therein, with an intention of permanently remaining there, which, by the laws then existing made them citizens of Maryland: that your petitioner was born in the said town of Chester, as he has ever been informed and believes, in the month of July 1776. but that his said father dying a little before or after his birth, his mother, unwilling to remain alone at so great a distance from all her connections, returned with your petitioner, an infant at the breast to the place of her former residence in England: that your petitioner was brought up to the seafaring business, which he followed some years, and afterwards procured himself to be instructed in the art of brewing, and carried on the business of brewing for some time in England.
          That in the year 1783. his half brother Thomas Reed beforenamed emigrated to this state, became in due form a naturalized citizen thereof, and established himself in the borough of Norfolk, where he exercised for many years the trade of a carpenter, and acquired by his industry and skill considerable property in lots and lands, negroes, and other articles in the sd borough and it’s vicinity: that being seised and possessed thereof he departed this life on the 10th day of November 1809. having first made his last will & testament, wherein he devised all his property to his brothers and sisters aforesaid of the whole and half blood, and to a certain Mary Longcake his god-daughter, assigning to each a specific and definite portion thereof: and of the sd will he made Findlay Ferguson and Joseph Hays executors, as by the same, duly proved and recorded in the Hustings court of the said borough will fully appear: that on recieving information of his death, your petitioner determined to return to this country permanently to reside therein, and the other devisees not being so disposed, he purchased from them their portions of his said brother’s property, to wit, from his sisters and brothers Anne, Elizabeth, Aldersea, and Daniel, and from the said Mary Longcake, paying them for the same the sum of 450. pounds sterling, which with the costs of conveyance and other charges and expences was raised in the end to nearly 600. pounds sterling, as by their deeds, duly executed and proved, and by other documents will appear: that your petitioner took his passage, in the Lydia, an American vessel, bound to Norfolk, a rumor then prevailing indeed, but not fully credited, that war had been declared by the United States against England: that he sailed on the 21st of October 1812. in the said ship Lydia, was taken first by a French privateer, and after long detention discharged; a second time by the Plantagenet, and a third time by the Juno, British ships of war, and in like manner, after long detentions by them, permitted to proceed, insomuch that the Lydia did not arrive in the bay of Chesapeak until February 1813. where she was immediately brought to by the British blockading squadron, prohibited from going into port, and ordered again to sea: that they left the capes of Chesapeak and endeavored to make a Northern port, but being overtaken by a storm they were cast away near Lewis town, and their ship totally lost: that your petitioner thence made his way, sometimes by land, sometimes by water, and reached Norfolk on the 4th or 5th of April: that on the day of his arrival there he was warned by the deputy marshal to leave the place immediately and to repair to Fluvanna court house, in the interior of the country: that having obtained leave to remain only until he could get some linen washed, but without permission to quit the house, or to look after his property, he departed at the end of three days for Fluvanna court house, and being refused reception, on account of the sickness of the family residing there, he went to Charlottesville in the county of Albemarle, where he continued under the approbation and orders of the Marshal of the state: that he then applied to the Marshal claiming his rights as a native citizen under the law which declares all free persons born within the state to be citizens, and the constitution of the United states, which gives to the citizens of each state the rights & privileges of citizens in the several states, and claiming the said rights moreover as the son of one who had been a citizen, under the law of the US. of 1802. which declares that the children of persons who have been citizens of the US. shall be considered as citizens, tho’ born out of their limits: that by the kind indulgence of the Marshal he was permitted to go to Norfolk to take order respecting his property, and to remain there until further orders, and also to proceed to Chester town in Maryland to procure testimony of the residence of his father, and of his own birth in that place: that on proceeding thither, he found that his parents having resided there but a short time before the death of his father and removal of his mother, they had probably become known to few, that of these some had died, some had removed away, and in fact that in the course of the 38. years which had elapsed, and of the two wars which had intervened, a new generation had taken place of the former, insomuch that no certain vestiges of his family could be traced: that as soon therefore as the Proclamation of peace appeared, he took the regular measures for his own re-naturalisation by taking, on the 13th of March 1815. before the county court of Nansemond, the oath of fidelity to the US. and abjuration of all other allegiances as directed by law, and has continued to exercise in the sd borough of Norfolk his calling of a brewer, which he had before begun there: that some of the buildings which had belonged to his said brother the testator being in imminent danger of ruin for want of repairs, your petitioner, at great expence, has had them repaired, and put into a state of preservation.
          That notwithstanding the just claims of your petitioner, as before stated, to the inheritance of his brother, it has been suggested by some that these may be questioned and disturbed, and that it is advisable to apply to this honorable body to quiet and assure the same: in consideration therefore of all the premisses, and particularly of the citizenship acquired by the residence and death of his father in the United states, of your petitioner’s own right either as a native citizen, or as the child of one who had been a resident; of the naturalisation of his brother the testator, and his just right of bequeathing the fruits of his industry among his nearest relations, of the misfortune of the loss of testimony by the lapse of time, the accidents of war, by deaths, removals and other human casualties, of the great sum of money paid by your petitioner for the rights of the other devisees, and for repairs and preservation of the property, a great sum indeed for your petitioner, the earnings of his own industry, as being poor, and without other resources than the labor of his hands, and that the property passing to him from his brother is but the ordinary and daily case of a transfer from one citizen to another, and to one too, in this case, who by the exercise of an useful and wholesome art hopes to be not altogether unprofitable to the country of his birth and choice; your petitioner consequently prays that the General assembly will be pleased to confirm by a law the will of his said brother the testator, to confirm and quiet the rights of your petitioner regularly derived therefrom, and generally authorising the executors and all others to carry the same into full effect, and giving validity to all acts done or to be done for that purpose; and your petitioner, as in duty bound, shall ever pray Etc.
          Joseph Miller
        